DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 5/24/2021.
	Claims 7-8 have been canceled by applicant.
	Claims 1-6 and 9-20 are pending.

Claim Objections
3.	Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 are dependent upon cancelled claim 8. 
However, claims 9 and 10 are examined as dependent upon claim 5 for examination purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 5 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by HSU (US 2014/0182419).
With regard to claim 1, HSU discloses a power tool (1), comprising: a housing assembly (10); a motor assembly (2) disposed in the housing assembly and having an output shaft (44); a trigger assembly (6) coupled to the housing assembly and configured for use in actuating the motor assembly; a spindle (41); and a transmission assembly (3 and 31) transmitting rotary power between the motor assembly (2) and the spindle (41), the transmission assembly comprising a star compound gear train (star gear pattern Par 0042).    

    PNG
    media_image1.png
    848
    796
    media_image1.png
    Greyscale

With regard to claim 2, HSU discloses the power tool (1), wherein said transmission assembly (3, 31) comprises a first set of star compound gears (as seen in the fig. above).  
With regard to claim 3, HSU discloses the power tool (1), wherein said transmission assembly (3, 31) further comprises a set of output star gears (31).  
With regard to claim 5, HSU discloses the power tool (1), wherein said transmission assembly (3, 31) comprises a first stage equipped with a first set of star compound gears, and a second stage equipped with a second set of star compound gears (see arrow in fig. above pointing to set of star compound gears).  
With regard to claim 20, HSU discloses the power tool (1), wherein said motor assembly (2) drives said transmission assembly (3, 31), and wherein said transmission assembly drives said spindle (41).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HSU.
With regard to claim 19, HSU discloses the power tool (1 screwdriver), but fails to disclose wherein the power tool is a drill. However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide also drilling function with the screwdriver making the tool a multi-function tool such that the tool will be use as multi-task tool for various uses.

Allowable Subject Matter
9.	Claims 4, 6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 4, HSU fails to disclose the power tool, wherein said transmission assembly further comprises an output gear, and wherein said set of output star gears meshes with said output gear.  
a first and second stage and a first clutch, and wherein said second stage further comprises a second clutch.  
With regard to claim 9, HSU fails to disclose the power tool (1), wherein each member of said first set of star compound gears comprises a plurality of gears concentrically disposed on a common shaft.  

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-6 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/6/2021